Title: To Thomas Jefferson from William G. Wall, 8 December 1825
From: Wall, William G.
To: Jefferson, Thomas


Sir/
New York.
8. December 1825
Mr Brown Called on me on Monday last wishing to Know if I would be willing to undertake the Profesorship of drawing  & Landscape painting at the Virginia UniversityI told him I Should like to fill a place so Respectable butt would Rather hear from Mr Jefferson on the Subject before I would determine. I flatter Myself from my Knowledge & Style of Drawing and Landscape painting. I Could fill the Situation with Credit to Myself & benefit to the Institution.having a great Collection of Drawings and painting &c from the best English Masters as well as those of min own The Institution would be at no expence on that head If Mr Jefferson would be so Kind as to favour me with a few lines Stating the terms Given the Other proffessors &c. &c. it would greatly oblige.—Sir Your Obedt ServtWm G. WallP. S.for Character & Abilities I Can Refer Mr Jefferson to Col. Trumbull Doctr Greenhow Doctr Hossack & Mr Renwick at College in New York.—and the Members of the New York Academy of Arts—